tcmemo_2011_214 united_states tax_court charles r and shanda g douglas petitioners v commissioner of internal revenue respondent docket no filed date howard s levy for petitioners terry serena for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 a 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure for after a concession the issues remaining for decision are whether petitioners are entitled to a flowthrough deduction under sec_179 for expenses of an aircraft owned by an s_corporation bantam leasing inc bantam we hold that they are not whether petitioners are liable for an increased deficiency arising from the disallowance of other flowthrough expenses from bantam associated with the maintenance of an aircraft we hold that they are and whether petitioners are liable for an accuracy-related_penalty under sec_6662 based on a substantial_understatement_of_income_tax we hold that they are not findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in ohio since the time of its organization the executive office of bantam has been in bethel ohio petitioners timely filed their joint federal_income_tax return for in date respondent issued a notice_of_deficiency to petitioner sec_2respondent concedes that petitioners were not negligent within the meaning of sec_6662 in claiming the deductions at issue determining a deficiency in income_tax of dollar_figure and an addition_to_tax of dollar_figure in and prior years shanda douglas was the sole owner and officer of bantam charles douglas was an employee of bantam which operates an over-the-road trucking business roughly percent of bantam’s business is classified as critical timing delivery services in this line of work punctual dispatch of cargo is important as bantam’s accounts could be placed in jeopardy should bantam fail to deliver on time mr douglas believed an aircraft would minimize the risk of losing customers on account of tardy delivery not by moving freight but by potentially replacing drivers who become ill or who are unable to continue mr douglas consulted his certified_public_accountant c p a elaine simmons about the tax aspects of purchasing an aircraft bantam purchased a cessna aircraft for dollar_figure in date and then sold it for dollar_figure in date later in bantam purchased a cessna aircraft for dollar_figure and it reported this purchase on form_4562 depreciation and amortization as an item which bantam elected to expense under sec_179 up to the statutory maximum for of dollar_figure bantam also deducted costs of dollar_figure associated with upkeep and storage of the aircraft in petitioners reported the sec_179 deduction as flowing through to their personal income_tax return the form_4562 was attached to bantam’s form_1120s u s income_tax return for an s_corporation which was prepared and signed by c p a elaine simmons bantam maintained the cessna at the georgetown ohio airport which is in a county adjoining the one where bantam had its executive offices mr douglas began taking flying lessons in with the cessna and continued his flying lessons in with the cessna by the end of mr douglas had advanced no further in federal aviation administration certification than holder of a student license from the time of bantam’s purchase of the cessna until the corporation sold it this aircraft was never used for transporting replacement drivers or for any other bantam business activity from the time of bantam’s purchase of the cessna including all of no employees or officers of bantam held a pilot’s license that would have enabled them to use the aircraft to transport a replacement driver the sole use of the aircraft in was for mr douglas’ flying lessons opinion sec_179 allows taxpayers to elect to expense certain depreciable business_assets and currently deduct the cost of property for the taxable_year in which the property is placed_in_service according to sec_1_179-4 income_tax regs the time property is placed_in_service means the time that property is first placed by the taxpayer in a condition or state of readiness and availability for a specifically assigned function whether for use in a trade_or_business for the production_of_income in a tax-exempt activity or in a personal activity if the property is used partially for business a deduction under sec_179 is allowed only if the business use is more than percent of the property’s use sec_1_179-1 income_tax regs mr douglas used the aircraft in for personal flying lessons and the aircraft was never used in the conduct_of_a_trade_or_business of bantam petitioners bear the burden of proving that the aircraft was used for a business_purpose of bantam regarding the sec_179 flowthrough expense respondent bears the burden_of_proof regarding the increased deficiency adjustment disallowing the aircraft maintenance_expenses which was asserted in respondent’s trial memorandum see rule a depreciation_deductions may be available under the idle asset rule in situations where an asset while not in actual use was nevertheless devoted to the business_of_the_taxpayer and was ready for use should the occasion arise see 84_tc_739 affd 803_f2d_1572 11th cir in the context of the established facts however petitioners’ attempt to employ the idle asset rule cannot succeed as their aircraft does not fit within the rule’s requirements the cessna was not idle in that it was used for training by mr douglas and it was simply never available for its alleged business function of providing an expedited method of transporting drivers to retrieve disabled vehicles an aircraft cannot be considered ready and available for business use without a suitable pilot to fly it during no employees or officers of bantam held a pilot’s license that would have enabled them to use the aircraft to transport a replacement driver petitioners’ vague assertion that there were stand-by pilots in is not credible there is no evidence in the record aside from mr douglas’ statement that there were any stand-by pilots for the aircraft and there is no evidence at all that would support a finding that bantam had access to standby pilots on an expedited schedule which was the alleged business reason for the aircraft there is no evidence in the record of any agreement between a qualified pilot and bantam that might suggest his or her availability for the purpose of flying drivers to disabled vehicles on short notice the cessna aircraft was not available to perform its alleged function in therefore we find that petitioners are not entitled to a flowthrough deduction under sec_179 furthermore the increased deficiency of dollar_figure is also sustained because respondent has established that the deductions in question related to the aircraft finally we come to the issue of whether petitioners should be liable for a penalty for the underpayment of their federal_income_tax for a taxpayer may be liable for a 20-percent penalty on the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax see sec_6662 b sec_1_6662-2 income_tax regs the accuracy- related penalty does not apply however to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith see sec_6664 sec_1_6664-4 income_tax regs reasonable_cause has been found when a taxpayer selects a competent tax adviser supplies the adviser with all relevant information and consistent with ordinary business care and prudence relies on the adviser’s professional judgment as to the taxpayer’s tax obligations sec_6664 110_tc_297 mr douglas did consult with his c p a tax_return_preparer elaine simmons about the aircraft-related deductions and his reliance on her advice was in good_faith accordingly we do not sustain respondent’s determination of the accuracy-related_penalty because petitioners chose a competent adviser properly provided information and relied in good_faith on her advice petitioners accordingly had reasonable_cause for and acted in good_faith with respect to the underpayment for and therefore are not liable for the sec_6662 accuracy-related_penalty a rule computation will be necessary to compute the amount of the increased deficiency but no addition_to_tax is applicable to reflect the foregoing decision will be entered under rule
